DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-5, and 7-8 are allowed in view of the Applicant's arguments (Response filed 1/13/2022) and the cited prior art of record. 
Also, upon an updated search, additional cited prior art, Yermakov et al. (US 20160352595) disclosed a network management server ([0021]) that discovers instances on each network element, collecting and storing such information from such network elements in which requests/responses are formatted according to SNMP ([0022]).  
Chisholm et al. (US 6978302) disclosed a network management station, under the control of the network administrator, that monitors the devices on the network, in which, the network management station 3, at periodic intervals, automatically sends messages to the devices on the network, including ICMP Ping requests to all network devices to test for device activity, SMTP service requests to SMTP server 15, and SNMP requests to switches 7, 9 and 11. The network management station 3 monitors the time taken to receive a response to these requests, and processes SNMP MIB data retrieved by SNMP requests (col. 4, lines 29-41).
However, neither Yermakov nor Chisholm disclose the limitations as claimed with respect to a request duplication unit, including one or more processors, configured to duplicate an SNMP request received from an operator terminal to obtain a plurality of duplicated SNMP requests, wherein each of the plurality of duplicated SNMP requests includes an IP address of a corresponding network apparatus in a destination header; a request transmission unit, including one or more processors, configured to transmit the 
Claims 1, 3-5, and 7-8 are therefore allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910. The examiner can normally be reached M-F 8:30-5:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY B DENNISON/           Primary Examiner, Art Unit 2419